15/904,290
First Named Inventor
WATERS
Title
INVENTED SYSTEM AND METHOD FOR ANALYZING AND MANAGING FLUID FLOW
File Location
15904290 WATERS


DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114 (RCE)
A request for continued examination dated 8/3/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/3/2021 has been entered.

Priority
No priority is claimed in the present invention.

Information Disclosure Statement
Information Disclosure Statements (“IDS”) filed on 6/7/2019 and 8/3/2021 are acknowledged and their contents have been considered.

Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 8/3/2021.

Response to Arguments
Applicant’s arguments have been considered and Examiner responds as follows (Applicant's arguments appear indented and in italics): 
For example, Leaders fails to disclose or suggest a device comprising processing circuitry configured to "detect a plurality of edges based on a change in magnitude of [] time series flow rate measurements . . ,wherein the plurality of edges includes a first contributing edge and a plurality of additional edges," and "populate an event record with fluid flow measurement pairs based on the plurality of edges, wherein each fluid flow measurement pair is indicative of the flow rate when a respective edge of the plurality of edges was detected and a time when the respective edge was detected," as recited in claim 1. Further, Leaders fails to disclose a processing circuitry configured to "determine a closest matching attributes set in comparison with the fluid flow measurement pairs of the stored event record." 
In response the amendments to the claims, the rejections have been revised below.  In particular, the rejection are now based upon 35 USC 103.  The following response is adapted from the Examiner’s comments in the appendix to the most recent Advisory Action.
Regarding the detection of edges to delimit events, Leaders teaches "In general, the “open” events indicate start of water flow driven by a fixture or appliance such as toilet flush, shower, faucet, washing machine, dishwasher, etc. The “close” events From the plot in FIG. 10A one can see that "open" and “close” are associated with (e.g., preceded or followed by) sharp variation in the detected water flow rate’, paragraph [0063], lines 5 to 12). [Underline emphasis added].  The teaching that the event is delimited by “shape variations in the detected water flow rate” suggests the concept of edges delimiting the event. One of ordinary skill the art would have recognized these “sharp variations” in the graph of Fig. 10A as comparable to an edge detection in an analog waveform. The Examiner consulted the present specification (the “Spec”) for an indication that an “edge” represented something other than a commonly-understood sharp transition in the signal. The Spec teaches: "received data to identify "edges” of fluid flow rate change and that may indicate whether an individual fixture started or stopped drawing water, or other fluid. The amplitude of these edges are significantly beyond the range of observed noise in monitored water flow signal’, paragraph [0011]. Fig. 4A of the Spec illustrates these edges in what seems to be a schematic fashion (digital-like 0 to 1 transitions, rather than analog data}. These transitions, however, are comparable to the sharp analog transitions illustrated in Fig. 10A of Leaders (e.g., the positive slope [0 to 1] between Faucet Open and the peak and then the negative slope [1 to 0] between the peak and Faucet Close}. While the concept of detecting edges is described in the present Specification, how the edge is actually detected does not seem to be described.  As explained in the new 103 rejections, Enev teaches edge detection in a similar context.  Please see the rejections, which further address the arguments.
In the embodiment of Leaders relied on by the Office (FIG. 10 A, reproduced below), Leaders discloses "a complete event" as "a recorded flow rate plot, or a sequence of flow rate measurements, that starts and ends with a flow rate substantially equal to zero GPM."4 
Hence, Leaders fails to disclose at least basing an event record on detecting a first contributing edge and a plurality of additional edges, and populating an event record with a plurality of fluid flow measurement pairs, wherein each fluid flow measurement pair is “indicative of the flow rate when a respective edge . .. was detected and a time when the respective edge was detected," as recited by Applicant's claim 1. 
The rejection is based upon the Leader’s publication (US 2016/0161310), where the Examiner found the cited quotation at paragraph [0068].  While this paragraph is discussing Figs. 11A-11C, rather than Fig. 10A, the drawings are comparable.  Paragraph [0068] teaches "FIGS. 11A-11C show plots illustrating water flow rates recorded for various water flow events driven by fixtures and/or appliances associated with FIG. 108. That is, the water flow events shown in FIGS. 11A-11C are driven by a combination of apparatuses (among those shown in FIG. 10B) with respective probability distributions of water usage per appliance/ fixture event as shown in FIG. 10A. For each of the water events shown in FIGS. 11A-11C, the processor can compute (or estimate) the total amount of water used in each event based on respective flow rate measurements."  Thus, Leaders clearly contemplates a plurality of events, each delimited in the illustration of Fig. 10A (e.g., Shower, Toilet and Faucet) by sudden magnitude changes/edges and from which “the total amount of water used in each event” can be determined.  While a “complete event” can group these individual events, the argument ignores the rest of the paragraph and is not found persuasive.
Please see the revised rejection of Claim 1 regarding any argument not directly addressed.
Pending Claims
Claims 1, 4-13, 15-17, 19-22 and 24-25 are pending for examination (the "Pending Claim(s)"). Claims 1, 13 and 22 are independent. 
Claims 1, 5-6, 13, 15-17 and 19-22 are currently amended. Claims 24-25 are new. 
Claim 4, 7-8 and 10 have been previously presented. Claims 9 and 11-12 are original. Claims 2, 3, 14, 18 and 23 have been canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of a relative frequency of occurrence of the event type identifier at the assigned time of day parameter is unclear.  What is the recited frequency “relative” to?  The “relative frequency” does not seem to be defined by the present Specification.  The closest the Examiner could find was discussion of the repeated use of a “relatively frequency” in paragraph [0023], which seems like a typo meaning “relative frequency,” but even interpreted as a “relative frequency,” it is unclear what the “frequency of occurrence of a selected event at a particular time of day and a value of relatively frequency of occurrence of a selected event at a particular day” means.  For examining purposes, it is assumed that this refers to the frequency of particular types of events (such as sinks running, faucets turning on and off, toilets flushing, etc.) relative to the frequency of other such events.  Clarification is required.
Claim 19 is rejected as depending on the canceled claims 18.  For examining purposes, it is assumed that claim 19 is intended to depend from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

CLAIM(S) 1, 4-13, 15-17, 19-20 AND 24 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER LEADERS ET AL. (U.S. PUB. NO. 2016/0161310; HEREINAFTER "LEADERS") IN VIEW OF ENEV ET AL. (U.S. PUB. NO. 2017/0131174; HEREINAFTER "ENEV").
INDEPENDENT CLAIMS 1 AND 13.
Regarding Claims 1 and 13, Leaders teaches A device communicatively coupled with a flow rate monitoring sensor (e.g., Fig. 2) configured to sense a flow rate (e.g., Fig. 2, “Flow”, Abstract) at a location of a plumbing system ("The outlet ports 120 can be coupled to respective lumens ( such as pipes) serving a plurality of destinations. For a water distribution system, such destinations can include internal or external irrigation systems, hose connections or plumbing systems", paragraph [0023], lines 14 to 18) and generate flow rate measurements (e.g., Fig. 10A, paragraph [0031]-[0032]), the device comprising: processing circuitry (paragraph [0029]); a wireless interface communicatively coupled with the processing circuitry (paragraph [0045], [0054]), the wireless interface configured to receive flow rate measurements from the flow rate monitoring sensor ("The manifold can also include a wireless (or other communication) interface (e.g., a Zigbee, Bluetooth, or Wi-fi interface) for communicating with an external device. For instance, the communication interface can be configured to transmit data collected by the flow sensors or other sensors", paragraph [0054], lines 19 to 24); and a memory communicatively coupled with the processing circuitry and the wireless interface, ("The manifold can also include at least one memory to store computer code instructions executable by the processor(s), data collected by the flow sensors or other sensors, or other data", paragraph [0054], lines 16 to 19), the memory storing a library of event definitions received prior to receipt of the flow rate measurements from the flow rate monitoring sensor (e.g., "In some implementations, the controller 250 can determine the fluid flow rate ( or fluid flow velocity) based on measured signal propagation time using a lookup table (LUT). Using a LUT can allow for determination of the fluid flow rate based on measured signal propagation time even if the relationship between the increase in signal propagation time (due to fluid flow) and the flow rate is nonlinear", paragraph [0032], lines 14 to 22; Fig. 12) [a lookup table is similar in concept to a library and Fig. 12 illustrates what is fairly read as stored values grouped as a “library”], ("The manifold can also include at least one memory to store computer code instructions executable by the processor(s), data collected by the flow sensors or other sensors, or other data", paragraph [0054], lines 16 to 19), wherein the processing circuitry is configured to: receive a plurality of time series flow rate measurements from the flow rate monitoring sensor indicative of the flow rate (e.g., Figs. 10A-B, 11A-C and 12).

    PNG
    media_image1.png
    828
    1373
    media_image1.png
    Greyscale

Regarding detect a plurality of edges based on a change in magnitude of the plurality of time series flow rate measurements when flow rate measurements of the plurality of time series flow rate measurements are above a baseline flow rate value, Leaders, Fig. 10A, clearly illustrates sudden changes in flow rate magnitudes, which would have been recognized by one or ordinary skill in the art as “edges” (e.g., AB; CD, EF, FG, GH, IJ).  As noted in the Response to Arguments, regarding the detection of edges to delimit events, Leaders teaches "In general, the “open” events indicate start of water flow driven by a fixture or appliance such as toilet flush, shower, faucet, washing machine, dishwasher, etc. The “close” events indicate end of water flow driven by the fixture or appliance, From the plot in FIG. 10A one can see that "open" and “close” are associated with (e.g., preceded or followed by) sharp variation in the detected water flow rate’, paragraph [0063], lines 5 to 12). [Underline emphasis added].  The teaching that the event is delimited by “shape variations in the detected water flow rate” suggests the concept of edges delimiting the event. One of ordinary skill the art would have recognized these “sharp variations” in the graph of Fig. 10A as comparable to an edge detection in an analog waveform. The Examiner consulted the present specification (the “Spec”) for an indication that an “edge” represented something other than a commonly-understood sharp transition in the signal. The Spec teaches: "received data to identify "edges” of fluid flow rate change and that may indicate whether an individual fixture started or stopped drawing water, or other fluid. The amplitude of these edges are significantly beyond the range of observed noise in monitored water flow signal’, paragraph [0011].  Leaders does not explicitly teach a method for detecting the edges that clearly delimit the events it identifies.  However, the concept of identifying a leak by detecting an edge as a boundary of a noticeable change in behavior is taught in Enev (US Pub. 2017/0131174). Enev also teaches “Signature edges for different fixtures and/or appliances in water system 200 can be stored in leak features 542", paragraph (0089), lines 23 to 25). The Examiner notes that the edge detection in Enev is based upon water pressure data, rather than water flow data (but see flow sensor 228, Fig. 5). However, the edge detection by noticeable changes as boundaries would be equally applicable to flow measurements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the event boundaries of Leaders using the edge detection taught by Enev, with the benefit of detecting sudden changes in system behavior.
Regarding wherein the plurality of edges includes a first contributing edge and a plurality of additional edges, Leaders illustrates in Fig. 10A, “edges,” as described above.  Between the annotations of A and I in annotated Fig. 10A, shown above, there is a complete event of water usage comprising a number of sub-events.  The initial edge AB is a first contributing edge.  Between the complete event between A and J and the first contributing edge AB, there are a plurality of additional edges, for instance CD, EF, FG, GH and IJ.
Regarding a populate an event record with fluid flow measurement pairs based on the plurality of edges, Leaders Fig. 10A shows data points illustrated as flowrate vs. time.  The various events illustrated (e.g., Shower, Toilet, Faucet) “populate” the complete water event illustrated in Fig. 10A.  The events are delimited/defined in pairs (Open/Close) based upon the plurality of edges.
Regarding wherein each fluid flow measurement pair is indicative of the flow rate when a respective edge of the plurality of edges was detected and a time when the respective edge was detected, Leaders Fig. 10A shows time series data graphed with Time (seconds) on the x-axis and Flowrate (GPM) shown on the y-axis.  Therefore, each fluid flow measurement pair describes a flowrate at a particular detected time.  The edge is formed by a sudden change in flowrate shows that flowrate change at a time (or in a small amount of time--nearly vertical).
Regarding to store the event record in the memory when the respective flow rate is less than or equal to the baseline flow rate value, the Examiner turned to Fig. [9] and paragraphs [0096]-[0102] of the present Specification to interpret this recitation.  The recitation appears to be the final steps in an integrated process to determine the leading and trailing edges of a water flow event.  Once the leading and trailing edges are detected based on a flow threshold and lasting a certain time, a record of the event is stored.  This is the equivalent of the detecting the sudden changes in water flow discussed above that are comparable to “edges.”  For instance, the sudden changes to detect a Faucet Open (edge EF) and Faucet Close (edge FG) illustrated in Fig. 10A are the equivalent of determining the leading and trailing edges of a water even in Fig. 9 of the present disclosure.  Fig. 10A evidences the storage of this information in order to be graphed.  While not explicitly described in the same detail, it would have been obvious to one of ordinary skill in the art to detect these edges/sudden changes, with the benefit of delimiting the events for future use and comparison.  
Regarding compare the stored event record with each of a plurality of attributes sets, wherein each attributes set of the plurality of attributes sets is derived from an individual event definition of the library of event definitions; determine a closest matching attributes set in comparison with the fluid flow measurement pairs of the stored event record ; and associate the stored event record with an event type identifier based on the closest matching attributes set, Leader teaches the comparison of measured and stored event attribute sets to a library of event definitions (e.g., paragraph [0069], e.g., event definitions S T D W B) and determining the best fit (e.g., "Based on these error values, the processor can select the combination with a single sink as the one that drove the water flow during the recorded water flow even", paragraph [0070]-[0071]).
Regarding Claim 13, various forms of tangible memory are described in Leaders, paragraph [0106].
To the extent necessary to further explain or supplement this rejection, the Examiner’s response found in the Response to Arguments section is incorporated by reference.
DEPENDENT CLAIMS 2 [Cancelled].
DEPENDENT CLAIMS 3 [Cancelled]. 
DEPENDENT CLAIM 4.
Regarding Claim 4, Leaders teaches wherein the device further comprises input circuitry module communicatively coupled with the memory and wherein the processing circuitry is configured to revise the event type identifier based on a user input (e.g., paragraph [0089]) received via the input circuitry (e.g., "a user can set or budget water flow rates and volumes for specific ports", paragraph [0066], management dashboard paragraph [0056], user-provided data paragraph [0084]). 
DEPENDENT CLAIM 5.
Regarding Claim 5, Leaders teaches wherein the (e.g., paragraph [0106]) processing circuitry is further configured to: individually compare the stored event record with each of a plurality of combined attributes sets (e.g., paragraph [0069] “[S T D W B]”), wherein each combined attributes set is derived from a combination of at least two event definitions of the library of event definitions; and determine a closest matching combined attributes set in comparison with the stored event record (Id.; "In some implementations, a processor (such as a processor associated with a manifold, flow meter or computer device) can employ measured water flow rate ( or fluid flow rate, in general) and information indicative of the probability distributions of water usage per apparatus ( such as appliance or fixture) event to determine which apparatuses contributed to the measured fluid flow and/or the fluid amount used by each apparatus", paragraph [0065], lines 1 to 8).  See the rejection of Claim 1 regarding the stored event record.
DEPENDENT CLAIM 6.
Regarding Claim 6, Leaders teaches wherein the processing circuitry is further configured (e.g., paragraph [0106]) to associate the stored event record with the event type identifier of a compound event (e.g., paragraph [0071]). For instance, [STD W B]=[1 1 0 0 0] illustrates a compound event of the Sink and Toilet active.  See the rejection of Claim 1 regarding the stored event record.
DEPENDENT CLAIM 7.
Regarding Claim 7, Leaders teaches wherein the processing circuitry is further configured to (e.g., paragraph [0106]) to form a first derivative event record, the first derivative event record associated with a first event type identifier associated with one of the attributes set included within the closest matching attributes set (e.g., “instantaneous flow rate during a time interval”; paragraph [0076]), which is an example of a derivative.
DEPENDENT CLAIM 8.
Regarding Claim 8, please see the rejection of Claim 7 regarding wherein the processing circuitry is further configured to (e.g., paragraph [0106]) to form a second derivative event record, the second derivative event record associated with a second event type identifier associated with an additional attributes set included within the closest matching combined attributes set. The second derivative is merely a duplication of the first derivative process employed for the first event. Please also see the rejection of Claim 6 discusses how Leaders is concerned with compound events (also discussed in paragraph [0072]). The consideration of combined attribute sets is comparable to the consideration of a set of attributes that distinguished the event types discussed in paragraphs [0069]-[0071] (e.g., “[S T D W B]”; sink; "S, T, D, W, and B represent the number of sink, toilet, dish washer, washing machine, and shower events", paragraph [0066], lines 8 to 10).
DEPENDENT CLAIMS 9 AND 17.
Regarding Claims 9 and 17, Leaders teaches wherein the event type identifier is associated with an equipment type (e.g., "For instance, in the water flow event shown FIG. 11B, given that the total amount of water used during that event is 0.72 gallons, the processor can avoid evaluating combinations involving a dish washer, washing machine or shower as water events driven by these fixtures/ appliances are associated with water usage values that are much greater than the total amount of water associated with the recorded event", paragraph [0072], lines 9 to 16). 
DEPENDENT CLAIMS 10.
Regarding Claims 10, Leaders teaches wherein the event type identifier is associated with an equipment product name (e.g., “kitchen sink”, paragraph [0104]. Fig. 10B also indicates names of equipment associated with event identifiers (e.g., probability functions).
DEPENDENT CLAIMS 11 AND 19.
Regarding Claims 11 and 19, Leaders teaches wherein the event type identifier is associated with a dysfunction of the equipment model ("The dashboards can also recognize and alert users about changes in flow due to leaks, frozen pipes, flooding, malfunctioning appliances, and other maintenance conditions", paragraph [0060], lines 6 to 8; paragraph [0062]). 
DEPENDENT CLAIMS 12 AND 20.
Regarding Claims 12 and 20, Leaders teaches wherein the event type identifier is associated with a recommendation ("The dashboards can provide advice to consumers about how to lower water consumption (or fluid consumption, in general) and alerts relating to the condition of the plumbing", paragraph [0060], lines 1 to 3). 
DEPENDENT CLAIM 14 [Cancelled].
DEPENDENT CLAIM 15.
Regarding Claims 15, Leaders teaches wherein the stored plurality of time series flow rate measurements is associated with a label ("The water flow events shown in FIG. 10A include "shower open," "toilet open," "faucet open," "faucet close," "toilet close," and "shower close."", paragraph [0063], lines 3 to 5) referenced by the closest matching attributes set (each event in quotations represents a label including that recited. Each complete water event is also labeled (e.g., Fig. 12, e.g., Sink, Toilet Flush, etc)).  Time series flow rate measurements appear in Fig. 10A.
DEPENDENT CLAIM 16.
Regarding Claim 16, Leaders teaches wherein the plurality of time series flow rate measurements comprises generating, by a sensor appliance, the plurality of time series flow rate measurements, the method further comprising: receiving, by a remote device, the plurality of time series flow rate measurements; and storing, by the remote device the plurality of time series flow measurements( e.g., paragraphs [0055]-[0056]; [0078]-[0080]; Figs 10A-B). 
DEPENDENT CLAIM 23 (Canceled).
DEPENDENT CLAIM 24.
Regarding Claim 24, Leaders teaches determine a variance for the closest matching attributes set, determine, when the variance is outside a variance range, an additional matching attributes set in comparison with the variance , wherein the additional matching attributes set is derived from an additional individual event definition of the library of event definitions, and associate the event record with the event type identifier that is associated with the closest matching attributes set and the event type identifier that is associated with the additional matching attributes set ("In some implementations, the processor can re-combine neighboring segments of the interval during which flow rate ( or flow velocity) values are below the threshold is shorter than o time threshold value (for instance, if such time interval is shorter than 30 seconds, seconds or other time threshold value). In some implementations, the processor can re-join neighboring segments if, for instance, flow rate (or flow velocity) values in both segments are similar (e.g., having means and variances within a difference margin). In some implementations, the data segmentation step 1520 allows for generating data segments 1521 that represent complete flow events (e.g., with flow rate values starting and ending below the flow rate threshold). As such, a segment 1521 is likely to represent measurement data for a single-device flow event or a multidevice flow event with time overlap between fluid flows driven by more than one device. In some implementations, the processor can classify data segments 1521 associated with single-device flow events based on respective features. For instance, the processor can extract features such time duration, total fluid usage, mean flow rate, number of peaks, maximum flow rate, minimum flow rate or other features associated with each data segment. The processor can then determine whether the extracted features are indicative of a given single-device event, based for instance, on feature classification results obtained at step 1420 of FIG. 14. If the extracted features are indicate that the respective segment represents a specific single-device flow event, the processor can store the estimated single device event in a memory or database", paragraph [0090, lines 10 to 41). 
CLAIM 21 IS REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER LEADERS (U.S. PUB. NO. 2016/0161310) IN VIEW OF ENEV ET AL. (U.S. PUB. NO. 2017/0131174; HEREINAFTER "ENEV") AND KLICPERA (U.S. PUB. NO. 2016/0163177).
DEPENDENT CLAIM 21.
Regarding Claim 21 and wherein the processing circuitry is configured to: determine that a fluid flow rate measurement of the plurality of time series flow rate measurements is above a threshold value; initialize a time counter in response to determining that the fluid flow rate measurement is above the threshold value; determine that a current value of the time counter is greater than or equal to a time length constant after initializing the time counter; and issue an alert in response to determining that the current value of the time counter exceeds the time length constant, Leaders teaches "The dashboards can also recognize and alert users about changes in flow due to leaks, frozen pipes, flooding, malfunctioning appliances, and other maintenance conditions", paragraph [0060], lines 6 to 8). Leaders further teaches determining the duration of flow events (e.g., paragraph [0076]) and the monitoring system reports such data (e.g., paragraph [0075]). Leaders does not explicitly teach that it triggers an alert after an elapsed time that the flow rate is over a threshold. However, Klicpera teaches a computerized system that issues alarms/alerts. Alarm states include flow rates over a time period (“e.g., 200 gals/day of water are exceeded,” paragraph [0115]), and the system includes “a timing clock” integrated circuit” (paragraph [0115]), Fig. 3). While the operation of timing clock integrated circuit does not seem to be described in detail, it is well-known in the computer arts that elapsed time periods can be determined by counting clock ticks and multiplying that count by the clock frequency. See the rejection of Claim 1 regarding the stored event record. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alerts of Leaders to report alarm states meeting a time threshold, as taught by Klicpera (e.g., 200 gals/day), with the time period determined by a timing clock integrated circuit determining elapsed time via well-known counting techniques, with the benefit of reducing false alarms by excluding transient alarm states.
CLAIM 25 IS REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER LEADERS ET AL. (U.S. PUB. NO. 2016/0161310; HEREINAFTER "LEADERS") IN VIEW OF ENEV ET AL. (U.S. PUB. NO. 2017/0131174; HEREINAFTER "ENEV") AND WIKIPEDIA: TIMESTAMP1.
DEPENDENT CLAIM 25.
Regarding Claim 25, Leaders teaches the collection of time series data (e.g., Fig. 10A), but does not detail wherein the processing circuitry is configured to: assign, to the event data, a time of day parameter.  However, as Wikipedia: Timestamp teaches, the use of timestamps to mark recorded events in digital systems is well-known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign to event data a time of day parameter, for instance a timestamp, to record data in a time series format in a digital system, with the benefit of assigning the time part of the data in a recognized format. 
Regarding and assign, to the event data, a relative frequency of occurrence of the event type identifier at the assigned time of day parameter, the Examiner has made a 35 U.S.C. § 112(b) rejection regarding the uncertainty of what a relative frequency of occurrence is relative to (or “relatively to”?).  Without an understanding of what this phrase means, it is impossible to completely examine this recitation against the prior art before clarification is provided.  On the assumption that this limitation refers to the frequency of particular types of events (such as sinks running, faucets turning on and off, toilets flushing, etc.) relative to the frequency of other such events, the examiner notes that recording the frequency of particular types of events and when they generally occur would have been obvious to one of ordinary skill in the art in order to be able to collect and present such usage data to the user of the system, and this would include noting the “relative frequency” of the particular events.

Allowable Subject Matter
Claim 22 is allowed.
The following is the Examiner's statement of reasons for allowance:
Claim 22.
Independent Claim 22 is allowed because the closest prior art, Leaders (U.S. Pub. No. 2016/0161310), fails to anticipate or render obvious:
determine that the event has concluded by at least determining that a combination of changes in magnitude of the flow rate measurements satisfies a subset sum problem, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Leaders discloses (see paragraph 0068) that a complete event is considered one in which the plot “starts and ends with a flow rate substantially equal to zero GPM”.  Thus, the determination that the event has concluded is based on determining that the start and end values are equal to each other; the determination does not explicitly consider the changes in between or any particular combination of the changes in between.  Leaders does not disclose considering or solving a subset sum problem (which is to decide whether any subset of the changes sum precisely to a particular target value) by adding up any subsets of the individual changes to make a determination that the changes satisfy a subset sum problem, in order to find that the event has concluded.  Determining “that a combination of changes in magnitude of the flow rate measurements satisfies a subset sum problem” is therefore an alternative method to determining that the start and end values are equal.  Clearly, making a determination that the start and end values are equal implies that some combination of the changes in between would add to zero, but this is not the same as determining that a combination of changes satisfies a subset sum problem, which requires considering at least one specific combination of the changes themselves, rather than just comparing the start and end values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1, 4-13, 15-17, 19-22 and 24-25 are pending for examination in this Office Action. Claims 1, 4-13, 15-17, 19-21 and 24-25 have been rejected. Claim 22 is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Croeau (US Pub 201703700754) describes similar subject matter to the primary reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Wikipedia: Timestamp <https://en.wikipedia.org/w/index.php?title=Timestamp&oldid=839237771> version dated 2 May 2018.